Case: 2:19-cv-00664-EAS-EPD Doc #: 49 Filed: 09/15/21 Page: 1 of 2 PAGEID #: 230




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

COREY WOOTEN,

               Plaintiff,

                                               Civil Action 2:19-cv-664
       v.                                      Judge Edmund A. Sargus, Jr.
                                               Magistrate Judge Elizabeth P. Deavers

DR. BARBARA WOODS, et al.,

               Defendants.
                                               ORDER

       On September 13, 2021, Plaintiff filed a motion to compel seeking responses to

interrogatories served on Defendants Dr. Andrew Eddy and Nurse John Gardner. (ECF No. 47.)

In response, Defendants immediately moved for an extension of time until September 27, 2021,

to respond to Plaintiff’s discovery requests. (ECF No. 48.) Defendants cite several reasons for

their request, including counsel’s difficulty in scheduling conferences with her clients and the

recent departure of the Assistant Chief Counsel for the Ohio Department of Rehabilitation and

Correction. (Id. at 2.) Defendants also note that this matter has been delayed a number of times

due to Plaintiff’s extension requests. (Id.)

       The number of extension requests in this case, albeit some necessitated by COVID

restrictions, is testing the Court’s patience. Further, the Court cannot help but note that, although

Defendants suggest blame rests with Plaintiff, some of his more recent extension requests have

been the result of delay on Defendants’ part. (See, e.g., ECF Nos. 43, 45.)

       With all of this in mind, however, and in the interest of justice and the general preference

that cases be decided on their merits, the Court GRANTS Defendants’ motion. (ECF No. 48.)

Defendants may have until September 27, 2021, to respond to Plaintiff’s discovery requests. No
Case: 2:19-cv-00664-EAS-EPD Doc #: 49 Filed: 09/15/21 Page: 2 of 2 PAGEID #: 231




additional extensions will be granted to Defendants absent extraordinary cause. Motions for

summary judgment, if any, remain due on or before OCTOBER 18, 2021. Accordingly,

Plaintiff’s motion to compel (ECF No. 47) is DENIED without prejudice to refiling as

circumstances may require.


       IT IS SO ORDERED.


Date: September 15, 2021                           /s/ Elizabeth A. Preston Deavers
                                                   Elizabeth A. Preston Deavers
                                                   United States Magistrate Judge




                                               2
